Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 3-4 in the reply filed on 08/01/2022 is acknowledged.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application KR10-2018-0087639, filed on 07/27/2018.

Status of Claims
This communication is a First Office Action Non-Final on Merits. Claims 1 and 2 have been withdrawn. Claims 3-4 are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/12/2021 and 2/07/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claim 3 is objected to because of the following informality: Claim 3, line 18, recites “grating” and it should be – granting --. Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or a term used as a substitute for “means” that is a generic placeholder) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or a term used as a substitute for “means” that is a generic placeholder) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 3 with claim limitations “a first receiving unit configured to”, “a second receiving unit configured to”, “an associated authority linkage unit configured to”, “a certificate authority linkage unit configured to”, “a talent assessment unit configured to”, “a career assessment unit configured to”, “a credit-awarding unit configured to”, “a web server configured to”, “a classification server configured to”, “a management server configured to”, and “an evaluation server configured to” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Claim 4 with claim limitation “a recommended relay management unit managed by” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder coupled with functional language “managed by” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 claim limitations “a first receiving unit configured to”, “a second receiving unit configured to”, “an associated authority linkage unit configured to”, “a certificate authority linkage unit configured to”, “a talent assessment unit configured to”, “a career assessment unit configured to”, “a credit-awarding unit configured to”, “a web server configured to”, “a classification server configured to”, “a management server configured to”, and “an evaluation server configured to” have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether these limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the listed limitations in claim 3 are not defined by Applicant’s specification. Applicant’s specification, para 254, recites “The above-described information acquisition unit 121a, monitoring unit 128a, score check unit 128b, comparison unit 128c, credit cancellation unit 129a and degree cancellation unit 129b are at least one program or software module. It can be implemented and stored in a memory or storage unit and executed by a processor connected to the memory”. With respect to the servers, a server may be hardware or software. Therefore, the boundaries of these claim limitations are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim 4 claim limitation “a recommended relay management unit managed by” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether the limitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the listed limitations in claim 4 are not defined by Applicant’s specification. Therefore, the boundaries of these claim limitations are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories		Claims 3-4 are directed to a 'system'; in order for system claims to pass statutory requirements the claims must recite structure and/or hardware. Claim 3 recites “a first receiving unit configured to”, “a second receiving unit configured to”, “an associated authority linkage unit configured to”, “a certificate authority linkage unit configured to”, “a talent assessment unit configured to”, “a career assessment unit configured to”, “a credit-awarding unit configured to”, “a web server configured to”, “a classification server configured to”, “a management server configured to”, and “an evaluation server configured to” and claim 4 recites “a recommendation relay management unit” which are equated to mere data or software which are programmed to perform certain functions, but without embodying the applications on any form of structure, or reciting any actual structure of the system, such as a processor or computers. (i.e. software, per se). As such the current claims fail to recite any structure and/or hardware and as such can be deemed as software per se. Applicants system claims must be directed to the structure and hardware rather than the functions performed by the structure and/or hardware. Appropriate correction is required. 	When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 3-4 do not fall within one of the four statutory categories and is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. However, if claims 3-4 were claimed to be a statutory category they would also fall within the judicial exception of an abstract idea. 
Step 2A: Prong One: Abstract Ideas 

Claims 3-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Independent claim 3 recites: An education management system which enables careers and talents to be admitted as the credits, receive a student's talent-related data from the user, receive a student's career matter data from the user, inquire to an associated authority as to whether or not talent matters included in the talent-related data are true and to receive a reply as to whether or not the talent matters are true from the associated authority; inquire to a relevant certificate authority as to whether or not the career matters included in the career data are true and to receive a reply as to whether or not the career matter are true from the relevant certificate authority; assess talent matters on the basis of predetermined first standards that includes the criteria for grating credits for talent donation time registered at the affiliated institution; assess career matters in the career matter data on the basis of predetermined second standards that the criteria for granting credits for working hours greater than or equal to a certain standard for major-related work at a business included in the above-mentioned career matters or hours for completing education more than a certain standard at a predetermined educational institution; give credits corresponding to grades resulting from talent assessment for a student's major to the talent matters when the talent matters are admitted or give credits corresponding to grades resulting from career assessment for the student's major to the career matters when the career matters are admitted; include cancel the credits or degrees for a talent recognition degree, a career recognition degree, or a talent career recognition degree of a user based on information related to talent donation obtained from the affiliated institution or the talent donation bank service system corresponding to the affiliated institution.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss an education management system which enables careers and talents to be admitted as credits, receive a student's talent-related data from the user, receive a student's career matter data from the user, inquire to an associated authority as to whether or not talent matters included in the talent-related data are true, receive a reply as to whether or not the talent matters are true from the associated authority, including canceling the credits or degrees for a talent recognition degree, a career recognition degree, or a talent career recognition degree of a user based on information related to talent donation obtained from the affiliated institution or the talent donation bank service system corresponding to the affiliated institution, which is a clear business relations, and one of certain methods of organizing human activity.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity, but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements –  (claim 3) user terminal, a network, a first receiving unit, a user interface, a second receiving unit, an associated authority linkage unit, a certificate authority linkage unit, a talent assessment unit, a career assessment unit, a credit-awarding unit, a web server, a classification server, a talent classification server, a related organization classification server, a company classification server, a student classification server, a management server, an evaluation server, and (claim 4) a recommended relay management unit, a recommendation relay record database (DB).	These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; a) the computer elements merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The limitations generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)). 	The “receive a student's talent-related data from the user terminal, the user terminal provided with a first user interface for inputting the talent-related data”, “receive a student's career matter data from the user terminal”, “receive a reply as to whether or not the talent matters are true from the associated authority”, “receive a reply as to whether or not the career matter are true from the relevant certificate authority”, limitations describe mere data gathering. The Office has long considered data gathering to be insignificant extra-solution activity. Merely adding insignificant extra-solution activity to an abstract idea does not integrate the exception into a practical application, see MPEP 2106.05(g)).	Dependent claim 4 adds additional limitations, for example: (claim 4), a recommended relay management unit managed by the management server, wherein the recommendation relay management unit accesses a recommendation relay record database (DB) related to talent donation, obtains recommended information and recommendation information of corresponding degrees from the record DB, and gives a talent donation score according to the recommended information and the recommendation information, but these only serve to further limit the abstract idea.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally link the abstract idea to a particular technological environment or field of use. With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See at least Applicant’s specification Figures 1, 5, 13, and para 254, recites “The above-described information acquisition unit 121a, monitoring unit 128a, score check unit 128b, comparison unit 128c, credit cancellation unit 129a and degree cancellation unit 129b are at least one program or software module. It can be implemented and stored in a memory or storage unit and executed by a processor connected to the memory”. The specification spells out different generic equipment that might be applied using the concept and the particular steps such conventional processing would entail based on the concept of information access. Thus, the claims at issue amount to nothing significantly more than instructions to apply the abstract idea using some unspecified, generic computers. The use of such generic computers to receive or transmit data over a network has been identified as well understood, routine and conventional activity by the courts.	Furthermore, dependent claim 3 has been fully analyzed to determine whether there are additional limitations recited that amount to significantly more than the abstract idea. The claim recites additional limitations, for example: (claim 4), a recommended relay management unit managed by the management server, wherein the recommendation relay management unit accesses a recommendation relay record database (DB) related to talent donation, obtains recommended information and recommendation information of corresponding degrees from the record DB, and gives a talent donation score according to the recommended information and the recommendation information. These limitations merely provide further transmitting, receiving and associating information which is used in applying the abstract idea and therefore further recite the abstract idea. Nothing further is added. Therefore, the dependent claim is directed to the abstract idea which they recite without adding significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). 	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ham (US 2015/0356700 A1), hereinafter “Ham”, over Possick (US 2017/0263141 A1), hereinafter “Possick”.

Regarding Claim 3, Ham teaches an education management system which is connected to a user terminal via a network and which enables careers and talents to be admitted as the credits, the system comprising: (Ham, Abstract, teaches an education management system which enable talents and careers to be admitted as credits, the education management system connected to a user terminal and an authentication server through a network);
a first receiving unit configured to receive a student's talent-related data from the user terminal, the user terminal provided with a first user interface for inputting the talent-related data; (Ham, Figure 5, element 121, 110, and 111; para 0094, a first receiving unit configured to receive a student's talent-related data from the user terminals 110, 111);
a second receiving unit configured to receive a student's career matter data from the user terminal, the user terminal provided with a second user interface for inputting the career matter data; (Ham, Figure 5, element 125, 110, and 111; para 0095, a second receiving unit 125 configured to receive the student's career data from the user terminals 110, 111);
an associated authority linkage unit configured to inquire to an associated authority as to whether or not talent matters included in the talent-related data are true and to receive a reply as to whether or not the talent matters are true from the associated authority; (Ham, Figure 5, element 122 a first linkage unit; para 0094, a relevant authority linkage unit 122 configured to inquire to a relevant authority 130 as to whether or not the talent matters included in the talent data are true and to receive a reply as to whether or not the talent matters are true from the relevant authority);
a certificate authority linkage unit configured to inquire to a relevant certificate authority as to whether or not the career matters included in the career data are true and to receive a reply as to whether or not the career matter are true from the relevant certificate authority; (Ham, Figure 5, element 126 a linkage unit; para 0095, the education management system 120 may further include a certificate authority linkage unit 126 configured to inquire to a certificate authority 140 as to whether or not the career matters included in the career data are true and to receive a reply as to whether or not the career matter are true from the certificate authority 140);
a talent assessment unit configured to assess talent matters on the basis of predetermined first standards that includes the criteria for grating credits for talent donation time registered at the affiliated institution; (Ham, Figure 5, element 123 a talent assessment unit; para 0026 and 0094, teaches  a talent assessment unit 123 configured to evaluate talents on the basis of a predetermined standard; para 0103, teaches The credit-awarding unit 124 gives predetermined credits with regard to talent donation hours registered in the associated authority, and also provides predetermined credits with regard to working hours being beyond a predetermined standard for major-related businesses included in career matters and performed at a company or education completion hours being beyond a predetermined standard performed at a pre-designated education institution. Further, para 0118);
a career assessment unit configured to assess career matters in the career matter data on the basis of predetermined second standards that the criteria for granting credits for working hours greater than or equal to a certain standard for major-related work at a business included in the above-mentioned career matters or hours for completing education more than a certain standard at a predetermined educational institution; (Ham, Figure 5, element 127, a career assessment unit; Ham, para 0027, teaches a second receiving unit; a career assessment unit for assessing career matters in the career data on the basis of predetermined standards; para 0095, the career assessment unit 127 configured to evaluate career matters in the career data on the basis of the predetermined standards; para 0103, The credit-awarding unit 124 gives predetermined credits with regard to talent donation hours registered in the associated authority, and also provides predetermined credits with regard to working hours being beyond a predetermined standard for major-related businesses included in career matters and performed at a company or education completion hours being beyond a predetermined standard performed at a pre-designated education institution; Further, para 0118);
a credit-awarding unit configured to give credits corresponding to grades resulting from talent assessment for a student's major to the talent matters when the talent matters are admitted or configured to give credits corresponding to grades resulting from career assessment for the student's major to the career matters when the career matters are admitted; (Ham, para 0026, a credit-awarding unit for giving credits corresponding to grades resulting from the talent assessment for the student's major to the talent matters when the talent matters are admitted; para 0027, a credit-awarding unit configured to give credits corresponding to grades resulting from the career assessment for the student's major to the career matters when the career matters are admitted; para 0094 and para 0095, a credit-awarding unit 124 configured to give credits corresponding to a score resulting the assessment of talent matters regarding his or her major when talent matters are admitted);
a web server configured to include the first receiving unit and the second receiving unit; (Ham, para 0120, teaches the web server 61);
a classification server configured to include the web server, a talent classification server, a related organization classification server, a company classification server and a student classification server which are connected to the web server; (Ham, para 0121, The classification server 60 includes: the web server 61, the talent classification server 61; the associated authority classification server 62, the company classification server 63; the school classification server 64; and the classified information DB 66 provided to record and store classified information of the talent classification server 61, the associated authority classification server 62, the company classification server 63 and the school classification server 64; para 0123, teaches The student classification server 65; Figure 7, element 60);
a management server configured to include the associated authority linkage unit, the certificate authority linkage unit and the credit-awarding unit; and (Ham, para 0052, teaches the education management server; para 0093-0095, teaches the education management system 120 of Figure 5 comprises a relevant authority linkage unit 122 (Examiner notes is interpreting as the associated authority linkage unit), include a certificate authority linkage unit 126, and a credit-awarding unit 124);
an evaluation server configured to include the career assessment unit, the credit-awarding unit, a credit cancellation unit, (Ham, Figure 5, the education management system 120 of figure 5 comprises the career assessment unit 127, the credit awarding unit 124, Figures 6A and 6B, para 0064 and para 0112, teaches disapproval of career and talent matters as credits, Examiner is interpreting disapproval of credits as credit cancellation);	wherein the credit cancellation unit and the … cancel the credits for a talent recognition degree, a career recognition degree, or a talent career recognition degree of a user corresponding to the user terminal (Ham, para 0064, As a result of assessing the career matters S116, when the career matters are not admitted, the education management system 120 may transmit a notification on disapproval of the career matters as credits to the user terminal 110) based on information related to talent donation obtained from the affiliated institution or the talent donation bank service system corresponding to the affiliated institution (Ham, para 0072, teaches the student's career matters may be admitted as major credits when the career matters meet the standards for career assessment. That is, predetermined jobs among career matters relating to a business license, a duty paid certificate, a withholding receipt, a certificate of working experience, a copy of a certificate of competency, competition awards, a certificate of the working experience of a group and an association and the like or predetermined working hours performed in a company are admitted as credits for specific liberal arts or major credits of a relevant department; para 0103, the credit-awarding unit 124 gives predetermined credits with regard to talent donation hours registered in the associated authority, and also provides predetermined credits with regard to working hours being beyond a predetermined standard for major-related businesses included in career matters and performed at a company or education completion hours being beyond a predetermined standard performed at a pre-designated education institution; Further, para 0118, teaches provide as the predetermined credits for business hours included in career matters being beyond a predetermined standard relating to a major-related business and performed in a company or completion hours of education being beyond a predetermined standard and performed in a pre-designated educational institution).
Yet, Ham does not appear to explicitly teach “a degree cancellation unit”.		In the same field of endeavor, Possick teaches a degree cancellation unit (Possick, Abstract; Possick, Table 3, teaches denial of a degree and Revocation of degree previously awarded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Ham with a degree cancellation as taught by Possick with the motivation to promote compliance in various institutional settings including academia, government, not-for-profit organizations, and private industry (Possick, para 0001). The Ham invention, now incorporating the Possick invention, has all the limitations of claim 3.

Regarding Claim 4, Ham, now incorporating Possick teaches the system of claim 3, Ham further teaches further comprising a recommended relay management unit managed by the management server, wherein the recommendation relay management unit accesses a recommendation relay record database (DB) related to talent donation, obtains recommended information and recommendation information of corresponding degrees from the record DB, and gives a talent donation score according to the recommended information and the recommendation information (Ham, para 0052, teaches the education management system 120 includes: a career assessment unit 127 configured to assess career matters included in the career data based on predetermined standards; and a credit-awarding unit 124 configured to give credits corresponding to grades resulting from the carrier assessment for the student's major to the career matters when the career matters are acceptable; para 0102-0103, teaches the career assessment unit 127 evaluates the student's career matters confirmed through the certificate authority 140 according to the pre-stored standards (a second standard) in a storage device or a database… the credit-awarding unit 124 gives predetermined credits).
Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Boehmer US 2008/0208873 A1 – discussing in Abstract, requests relating to educational degree, enrollment, transcript, and loan information; requestor submits an order to verify degree or enrollment information.

Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629